

116 HR 8560 IH: Kenneth P. Thompson Begin Again Act
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8560IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Jeffries (for himself and Mr. Taylor) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide first-time, low-level, nonviolent simple possession offenders an opportunity to expunge that conviction after successful completion of court-imposed probation.1.Short titleThis Act may be cited as the Kenneth P. Thompson Begin Again Act.2.Eliminating age requirement for expungement of certain convictions for simple possession of controlled substances by nonviolent offendersSection 3607(c) of title 18, United States Code, is amended by striking and the person was less than twenty-one years old at the time of the offense,.